  Case 5:14-cv-00149-C Document 292 Filed 04/15/21                   Page 1 of 3 PageID 5616



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

TRENT TAYLOR,                                       §
TDCJ No. 01691384,                                  §
     Plaintiff,                                     §
                                                    §
v.                                                  §      CIVIL ACTION No: 5:14-CV-00149
                                                    §
ROBERT STEVENS, et al.,                             §
    Defendants.                                     §
                                                    §


     DEFENDANTS RIOJAS, MARTINEZ, CORTEZ, HUNTER, DAVIDSON, AND
      SWANEY’S MOTION FOR SUBSTITUTION OF ATTORNEY-IN-CHARGE



          Defendants Riojas, Martinez, Cortez, Hunter, Davidson, and Swaney file this motion for

substitution of new attorney-in-charge. Currently, Assistant Attorney General Kelsey Warren is

the attorney in charge. The case, however, was administratively reassigned to Assistant Attorney

General Courtney Corbello, and AAG Corbello is now the attorney in charge. AAG Corbello

requests that all future correspondence be sent to her at the address listed below. AAG Corbello

further advises that Kelsey Warren is no longer an attorney to be noticed in this case and should be

removed from the docket.

          Granting this motion will not prejudice the Plaintiff or unduly delay any proceeding in this

action.

                                                    Respectfully submitted.

                                                    KEN PAXTON
                                                    Attorney General of Texas
Case 5:14-cv-00149-C Document 292 Filed 04/15/21       Page 2 of 3 PageID 5617



                                      BRENT WEBSTER
                                      First Assistant Attorney General

                                      GRANT DORFMAN
                                      Deputy First Assistant Attorney General

                                      SHAWN COWLES
                                      Deputy Attorney General for Civil Litigation

                                      SHANNA MOLINARE
                                      Assistant Attorney General
                                      Chief, Law Enforcement Defense Division

                                      /s/ Courtney Corbello
                                      COURTNEY CORBELLO
                                      Assistant Attorney General
                                      Texas State Bar No. 24097533
                                      Courtney.Corbello@oag.texas.gov

                                      Office of the Attorney General
                                      P. O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      (512) 463-2080 / (512) 370-9814 Fax No.

                                      ATTORNEYS FOR DEFENDANTS
                                      RIOJAS, MARTINEZ, CORTEZ,
                                      HUNTER, DAVIDSON, & SWANEY




                                 Page 2 of 3
 Case 5:14-cv-00149-C Document 292 Filed 04/15/21                Page 3 of 3 PageID 5618



                                CERTIFICATE OF SERVICE

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, certify that a true copy of

the above and forgoing has been served by placing it in U.S.P.S., certified mail, return receipt

requested, postage prepaid, on April 15, 2021, addressed to:

Trent Taylor, TDCJ #01691384
Connally Unit
899 FM 632
Kenedy, Texas 78119
Plaintiff Pro Se

                                                 /s/ Courtney Corbello
                                                 COURTNEY CORBELLO
                                                 Assistant Attorney General




                                            Page 3 of 3
